DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II and Specie I (inorganic geopolymeric species) in the reply filed on 09/28/2021 is acknowledged.

Claims 1-5 and 8-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I and Species II-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/28/2021.

Specification



The disclosure is objected to because of the following informalities: 
Throughout the Specification, the ranges are written such that in some instances the higher range number is written prior to the lower range number (as an example, see Applicant’s Specification at page 9, line 7 disclosing “49.50-45.45%”), but in other instances the lower range number is written prior to the higher range number (as an example, see Applicant’s Specification at page 9, line 8 disclosing “1 to 9.1%”.  While writing the higher range number first is acceptable, it should be done consistently throughout the disclosure to avoid confusion.  
Thus, the Examiner suggests amending the range such that the ranges should consistently show the lower range number first, then the higher range number, for example “45.55-49.50%”.


Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  
In claim 6, the ranges are written such that in some instances the higher range number is written prior to the lower range number (see claim 6 a. “49.50-45.45%” for both the marble waste powder and rice husk) but in other instances the lower range number is written prior to the higher range number (see claim 6 a. “1 to 9.1%” for calcium hexametaphosphate).  While writing the higher range number first is acceptable, it should be done consistently throughout the limitations to avoid confusion.    
A similar issue is shown in claim 7 a. reciting “18.25-13.5%” for the geopolymeric matrix, “68.96-68.62%” for the fly ash, “10.34-8.82%” for the potassium hydroxide, and in claim 7 b. reciting “18.85-10.20%” for the crushed silica fiberglass.
Thus, the Examiner suggests amending the range such that the ranges should consistently show the lower range number first, then the higher range number, for example “45.55-49.50%”.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


It appears that the required dimension is 10 cm x 10 cm x 10 mm (see Applicant’s Specification at page 16, 1st paragraph, line 3).  Thus, the Examiner interprets the required dimension of the tiles as 10 cm x 10 cm x 10 mm.
The Examiner suggests amending the claim to either i) define the required dimensions, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sitaram et al. (U.S. Pub. No. 2015/0203405 A1) (“Sitaram” hereinafter) in view of ‘352 (IN 2002DE00352), Takahashi et (JP-2001240458-A) (“Takahashi” hereinafter) and Griffith (U.S. Pat. No. 4,360,625).

Regarding claim 6, Sitaram teaches a process (see Sitaram at [0025] teaching a process for the preparation of tailored precursor material composition in a solid powder form for geopolymeric material that is capable of being prepared as a multi-functional asbestos free thermal insulating material)
comprising the steps of:
a. dry grinding of rice husk in a ball mill or planetary mill for a period of 8 to 10 hours to obtain a ground powder (see Sitaram at [0026] teaching grinding raw materials where rice husk is featured in the list, and see Sitaram at [0028] teaching that the raw materials are dry grinded together using ball mill or advanced machinery such as planetary mill for a period ranging from 1-72 hours).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I);
b. mixing the ground powder to an aqueous solution of potassium hydroxide to obtain a reaction mixture (see Sitaram at [0026] teaching sodium hydroxide, which is taken to meet the prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (see MPEP § 2144.09.I). In this case, both potassium and sodium hydroxide produce the ion hydroxide in water and both belong to group I metals in the periodic table).  In addition, see Sitaram at [0027] teaching adding water to the precursor material in step (i), which is taken to meet the claimed aqueous solution of potassium hydroxide to obtain a reaction mixture because it has been held that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (see MPEP § 2144.04.IV.C)); 
c. irradiating the reaction mixture obtained in step (b) in a microwave with a power of 200-350 watts for a duration of 10-15 minutes to obtain a precipitate (see Sitaram at [0030] teaching that the curing of geopolymeric material is done using microwave oven for a duration of 10 seconds to 60 minutes with a power range of 5 to 1200 watt).  With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I); and,
e. treating the homogenized nano thermal insulating precursor of step (d) with a supporting matrix selected from the group consisting of an inorganic geopolymeric matrix (see Sitaram at [0026] teaching fly ash, which is taken to meet the claimed supporting matrix selected from the group consisting of an inorganic geopolymeric matrix.

Sitaram does not explicitly teach the following:
in a. i) dry grinding of marble waste powder; ii) 1 to 9.1% calcium hexametaphosphate, iii) the marble range is 49.50-45.45%; and iv) the rice husk range is 49.50-45.45%,
in b. v) the potassium hydroxide range is 50-80%; and
vi) d. filtering the precipitate obtained in step (c) and drying it at 100o C-110 o C to obtain a solid powder of a homogenized nano thermal insulating precursor. 

	Regarding i), as mentioned Sitaram does not explicitly teach dry grinding of marble waste powder.  Like Sitaram, ‘352 teaches a process using rice husk (see ‘352 at page 4, 3rd paragraph, 1st sentence teaching a process for the manufacture of building blocks, which comprises mixing freshly prepared CaO from marble dust, reactive silica source such as fly ash, rice husk ash… milling the mixture... to obtain an intimately mixed material, mixing the intimately mixed material with water).
	‘352 also teaches that marble dust creates an acute environmental problem, however, this marble dust after palletization or otherwise may be calcined to obtain a valuable gaseous product CO2… after recovering the CO2, the remaining CaO produced during calcinations may be reacted with material containing silica as a major constituent… fly ash or rice husk ash is produced in large quantities in thermal power plant and in other sources and contains silica as a major constituent… the silica may be used as a reactant, which combines with lime to produce calcium silicate (see ‘352 at page 3, 5th paragraph, 2nd-5th sentences).
	‘352 also teaches that an object of the disclosure is to utilize the waste material such as marble dust, fly ash, and rice husk ash thus eliminating the use of common clay (see ‘352 at page 3, 3rd paragraph), and use of common clay in large amount, which afterwards causes environmental and ecological problems (see ‘352 at page 3, 1st paragraph, 1st sentence).
As such, one of ordinary skill in the art would appreciate that ‘352 teaches the use of marble dust when milling with rice husk ash to produce calcium silicate so as to eliminate the use of large amount of common clay that causes environmental and ecological problems, and seek those advantages in Sitaram’s process for a geopolymeric material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use marble dust when milling with rice husk ash as taught by ‘352 in Sitaram’s process for a geopolymeric material so as to calcium silicate and 

Regarding ii), as mentioned, Sitaram does not explicitly teach 1 to 9.1% of calcium hexametaphosphate.
Like Sitaram and ‘352, Takahashi teaches mixing SiO2 (or rice ash husk) and CaO (or marble waste powder) to synthesize calcium silicate hydrate (see Takahashi at [0045] teaching comparative example 1: silica stone powder (SiO2: 97.8%) and slaked lime (CaO: 72.6%) were mixed in a CaO/SiO2 molar ratio of 1.0… to synthesize calcium silicate hydrate).
	Takahashi also teaches the calcium silicate molded product according to the disclosure has… solid content in a mixture of a crystalline silicic acid raw material, a calcareous raw material, water (see Takahashi at [0007]), and a phosphate having a solid content of 0.5 to 6.0 parts by weight was added (see Takahashi at [0028]).  Takahashi also teaches the phosphate, wherein sodium hexametaphosphate is featured in the list (see Takahashi at [0029]).  Sodium hexametaphosphate is taken to meet the claimed calcium hexametaphosphate because it has been held that a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (see MPEP § 2144.09.I). In this case, both calcium and sodium hexametaphosphate produce the ion hexametaphosphate in water.  In addition, phosphate having a solid content of 0.5 to 6.0 parts by weight meets the claimed range 1 to 9.1%.
	Takahashi also teaches that as a result, the calcium silicate hydrate forms spherical secondary particles (see Takahashi at [0031]).
Like Takahashi, Griffith teaches the use of the genus phosphate in heat insulating materials (see Griffith at C2 L24-25 teaching acicular, crystalline calcium metaphosphate, and see Griffith at C7 L61 teaching acicular crystals are good thermal insulators).  The calcium metaphosphate is taken to meet the claimed calcium hexametaphosphate because it has been prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (see MPEP § 2144.09.I). In this case, both metaphosphate and hexametaphosphate are cyclic phosphates.
Furthermore, Griffith teaches that there is a need for an inorganic fibrous material that can be prepared in a wide range of diameters and lengths, which can withstand temperatures up to about 800o C for use as insulation… which is virtually insoluble in water, dilute acid or dilute alkali, and which does not present undue health hazards to those using the material (see Griffith at C2 L5-12).  Further, Griffith teaches that asbestos, fiberglass and other inorganic fibers are used in a wide variety of applications, such as insulation (see Griffith at C1 L19-21), but many of these fibrous materials, especially asbestos, are suspected of causing cancer… as well as other diseases (see Griffith at C1 L29-32).  Griffith also teaches that condensed phosphates are the only known variety of inorganic substances which are capable of forming fibers and the same time are normally found in living systems (see Griffith at C1 L44-47).  Hence, a fiber or acicular crystal which can degrade to a nutrient in the body while remaining stable in the absence of enzymes should create no health problems, and should be suitable for many applications where fibrous materials are needed (see Griffith at C1 L59-64).  Moreover, the acicular crystals of the disclosure are also useful as partial or complete substitute for asbestos in asbestos/cement mixtures (see Griffith at C7 L64-66).
As such, one of ordinary skill in the art would appreciate that Takahashi teaches adding 0.5 to 6.0 parts by weight of sodium hexametaphosphate in the synthesis of calcium silicate hydrate and Griffith teaches the use of acicular calcium metaphosphate (similar to calcium hexametaphosphate) in thermal insulating materials as a substitute for asbestos that does not present undue health hazards, and seek those advantages by adding 0.5 to 6.0 parts by weight of sodium hexametaphosphate or calcium metaphosphate in Sitaram’s process for a geopolymeric material.

With regard to the claim limitations requiring the particular percentages of marble waste powder, rice husk, and potassium hydroxide, it is noted that Sitaram as modified by ‘352, Takahashi and Griffith do not explicitly teach these features. However, it would be prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum amounts of marble waste powder, rice husk, and potassium hydroxide in view of the teachings of the prior art as applied above. Specifically, the prior art establishes that the marble waste powder, rice husk, and potassium hydroxide are known materials for producing a thermal insulating material. It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) MPEP 2144.05.II.A.
	 In addition, Sitaram as modified by ‘352, Takahashi and Griffith do not explicitly teach claim 6 d. directed to the step of filtering the precipitate obtained in step (c) and drying it at 100o C-110 o C to obtain a solid powder of a homogenized nano thermal insulating precursor. However, the person of ordinary skill in the art before the effective filing date of the claimed invention would find it prima facie obvious to determine the optimum conditions for achieving the nano thermal insulating precursor in powder form. It has been held that “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed .
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Specifically, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of claim 7 with particular attention to at least the combination of the specific percentages of fly ash, potassium hydroxide, potassium silicate, and water with the homogenized nano thermal insulating precursor of claim 6 that is further mixed with crushed silica fiberglass. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Almeida et al.(Thermal study of calcium silicate material synthesized with solid wastes, J Therm Anal Calorim)  teaching calcium silicate-based material synthesized with different solid wastes (chamotte and marble) for us as thermal insulation material.
Phuttawong et al. (Synthesis and Characterization of Calcium Silicate from Rice Husk Ash and Shell of Snail Pomacea canaliculata by Solid State Reaction, Advanced Materials Research) teaching synthesis and characterization of calcium silicate from rice husk ash and shell of snail by solid state reaction.
Nour et al. (Recycled wastes as precursor for synthesizing wollastonite, Ceramics International) teaching marble waste and silica fume producing wollastonite, which found an application in the production of heat-insulating ceramics.
Amritphale et al. (US 2014/0026787 A1) teaching crushing and grinding fly ash, rice husk or fly ash using ball or planetary mill, add NaOH and use microwave synthesis.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738